Citation Nr: 0104124	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-22 549	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Evaluation of post-operative residuals of a right ankle 
fracture, rated as 10 percent disabling from 
September 29, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from June 1992 to 
June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
St. Paul, Minnesota RO that, among other things, granted a 
claim of entitlement to service connection for post-operative 
residuals of a right ankle fracture and assigned a zero 
percent evaluation under 38 C.F.R. § 4.71a (Diagnostic Code 
5271), effective from September 29, 1998.  In January 1999, 
it was noted that the veteran had moved to New York and 
jurisdiction of his claims file was transferred to the 
Buffalo, New York RO.  By rating action of April 1999, the 
Buffalo RO increased the rating for post-operative residuals 
of a right ankle fracture from zero to 10 percent, effective 
from September 29, 1998.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that an 
appeal from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of an 
original award.  Analysis of such an issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection-in this case, 
September 29, 1998.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new law 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not considered the veteran's 
claim in the context of the new law, and the veteran has not 
had an opportunity to prosecute his claim in that context, it 
would be potentially prejudicial to the veteran if the Board 
were to issue a decision at this time.  Consequently, in 
order to ensure the veteran due process of law, and to avoid 
the possibility of prejudice, the Board will remand the 
matter to the RO.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (57 Fed. Reg. 49,747 
(1992)).  

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, scheduling the veteran for VA orthopedic and 
neurological examinations.  This is required because the 
medical evidence of record is inadequate for determining 
whether the veteran's service-connected post-operative 
residuals of a right ankle fracture warrant a rating in 
excess of 10 percent.  Given the veteran's argument that his 
right ankle condition has worsened, that he experiences pain, 
numbness, nerve impairment, and greater functional loss upon 
prolonged use of his right ankle, further evidentiary 
development is required.  This is so because the available 
medical evidence does not contain information relating to 
application of 38 C.F.R. §§ 4.40, 4.45 (2000).  

The Court has held that, when evaluating joints on the basis 
of limited motion, VA has a duty to determine whether the 
joint in question exhibits weakened movement, excess 
fatigability, incoordination, or other functional loss, and 
whether pain limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 (2000).  The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.

When examined by VA in March 1999, it was noted that the 
veteran experienced discomfort, even on minimal stress.  
There was hypoesthesia about the lateral border of the foot 
and the fibular one-half of the plantar surface of the foot.  
Range of motion of the veteran's right ankle was 5 degrees of 
dorsiflexion and 30 degrees of plantar flexion.  The 
diagnosis was degenerative joint disease of the right ankle 
secondary to ankle fracture.  

The Board finds that the March 1999 VA examination report is 
inadequate for rating purposes because it does not appear 
that the examiner undertook a sufficient DeLuca-type 
assessment.  The full extent of impairment, especially with 
repeated or prolonged use, is not clear from the report of 
that examination.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent treatment of service-
connected right ankle disability that has 
not already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2000).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for VA orthopedic 
and neurological examinations to assess 
the severity of his service-connected 
right ankle disability.  The claims 
folder, along with all additional 
evidence obtained pursuant to the request 
above, should be made available to the 
examiner(s) for review.  The examiner(s) 
should make all findings necessary to 
determine the current severity of the 
right ankle debility.  See DeLuca, supra.  
Any indicated studies should be 
accomplished.  All orthopedic dysfunction 
and neurologic impairment due to 
service-connected disability should be 
set forth in detail.  The examiner(s) 
should record the range of motion 
observed on clinical evaluation, in terms 
of degrees.  If there is clinical 
evidence of pain on motion, the 
examiner(s) should indicate the degree of 
motion at which such pain begins.  Any 
pain with motion should be noted.  The 
examiner(s) should indicate whether the 
veteran's right ankle exhibits weakened 
movement, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc., and should equate 
these problems to additional loss in 
range of motion (beyond that which is 
demonstrated clinically).  Specifically, 
it should be noted whether functional 
impairment equates to "moderate" or 
"marked" limitation of motion.  If the 
veteran is examined at a point of maximum 
debility, this should be noted.  The 
examiner(s) should also explain whether 
there is adequate pathology demonstrated 
to support each of the veteran's 
functional losses.  In addition, the 
examiner(s) should specifically indicate 
whether the veteran has arthritis of the 
right ankle, and, if so, whether 
arthritis is a manifestation of or 
otherwise related to the service-
connected post-operative residuals of a 
right ankle fracture disability and the 
degree to which arthritis causes pain 
with motion, if any.  The rationale for 
the examiners' opinions should be 
explained in detail.

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner(s) for 
necessary corrective action, as 
appropriate.

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should 
re-adjudicate the claim, considering 
whether a "staged" rating is appropriate.  
Fenderson, 12 Vet. App. at 119.  The RO 
should also consider whether a higher 
rating or separate rating is warranted 
for any manifestation(s) of 
service-connected right ankle disability.  
If the benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


